Citation Nr: 1613488	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  11-24 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for migraine headaches, previously mixed type, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal includes documents contained in the Virtual VA paperless claims processing system and any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's migraine headaches result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided adequate notice in a letter dated in April 2010.  Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examination with respect to the claim in May 2010, and the Board finds this examination to be adequate for rating purposes as the examiner reviewed the medical records and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, and the entire history of the veteran's disability.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The Veteran's migraine headaches are currently rated as 30 percent disabling under Diagnostic Code 8100.  This diagnostic code provides a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  This is the highest schedular rating available.

A review of the Veteran's VA and private treatment records reflects that she is frequently seen for treatment of her migraine headaches.  A March 2010 VA treatment note shows that the Veteran complained of persistent headaches that occur 3 times per week.  In a May 2010 statement, the Veteran reported that she had headaches 3-4 times per week, and that she goes to work because she needs to pay her bills but once she gets home from work she doesn't leave the house.  
At a May 2010 VA examination, the Veteran reported that her migraine headaches have gotten progressively worse since onset.  She currently takes several medications, including those for acute attacks, and stated that response to treatment is fair.  The Veteran stated that she has headaches weekly, which are prostrating, and last 1-2 days.  The examiner noted that the Veteran's migraine disability had significant effects on her usual occupation, resulting in increased absenteeism.  As for the effect on the Veteran's daily activities, she reported that migraines prevent her from doing chores, shopping, exercising, participating in sports, recreation, or travel.  

For all the foregoing reasons, the Board finds that the evidence of record supports the assignment of a 50 percent rating for migraine headaches, which is the highest schedular rating available under DC 8100.  Therefore, entitlement to an increased rating for migraine headaches is warranted.

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  In this case, the competent evidence supports that the Veteran's migraine headache disability is adequately compensated by the assigned disability rating.  Her reported symptoms are all encompassed by the schedular rating criteria.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran is not service connected for any other disability.  Thus, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.


ORDER

A rating of 50 percent for migraine headaches, previously mixed type, is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


